      Case 4:18-cv-04444 Document 65 Filed on 04/07/21 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                         IN THE UNITED STATES DISTRICT COURT                                April 07, 2021
                         FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk

                                  HOUSTON DIVISION

STEVEN CASAS, individually and on behalf §
of all other similarly situated consumers, §
                                           §
         Plaintiff,                        §
                                           §
V.                                         §          CIVIL ACTION NO. H-18-4444
                                           §
EQUIFAX INFORMATION SERVICES LLC, §
VERIZON WIRELESS, and JEFFERSON            §
CAPITAL SYSTEMS LLC,                       §
                                           §
         Defendants.                       §

                                              ORDER

       Before the Magistrate Judge upon referral from the District Judge us Plaintiff’s Motion to

Enforce (Document No. 56). In that motion, Plaintiff seeks an Order enforcing a subpoena against

Defendant Equifax that was issued by the arbitrator overseeing the arbitration between Plaintiff and

Verizon Wireless. According to Plaintiff, this Court can and should enforce the arbitrator’s

subpoena because the information sought from Defendant Equifax, which is not party to the

arbitration, “is needed for Plaintiff to prove his case in arbitration against Verizon Wireless.”

       Having considered the motion, the response in opposition, the reply, the absence of any clear

authority that would allow an arbitrator to issue a pre-hearing discovery subpoena to a non-party to

the arbitration proceeding,1 the current stay of Plaintiff’s claims against Defendant Equifax, and the


       1
          See 9 U.S.C. § 7 (The arbitrators selected either as prescribed in this title or otherwise,
or a majority of them, may summon in writing any person to attend before them or any of them
as a witness and in a proper case to bring with him or them any book, record, document, or paper
which may be deemed material as evidence in the case.”) (emphasis added); see also Managed
Care Advisory Grp., LLC v. CIGNA Healthcare, Inc., 939 F.3d 1145, 1159 (11th Cir. 2019) (“we
agree with the Second, Third, Fourth, and Ninth Circuits and hold that the plain language of the
statute is unambiguous in requiring witnesses to appear before an arbitrator and bring any
documents with them, thus prohibiting pre-hearing discovery from non-parties”); Empire Fin.
      Case 4:18-cv-04444 Document 65 Filed on 04/07/21 in TXSD Page 2 of 2




Fair Debt Collection claims which are at issue in this case and which, as between Defendant Equifax

and Defendant Verizon Wireless, are clearly and closely intertwined, the Magistrate Judge concludes

that the Court cannot and should not enforce the arbitrator’s subpoena, but that Plaintiff, if the stay

were lifted as to Defendant Equifax, could and should pursue the needed discovery herein.

Accordingly, it is

       ORDERED that Plaintiff’s Motion to Enforce (Document No. 56) is DENIED, but Plaintiff

shall have ten days from the date this Order is entered to file a Motion to Lift the Stay to allow

Plaintiff to seek discovery from Defendant Equifax in this case.

       Signed at Houston. Texas, this 7th day of April, 2021.




Grp., Inc. v. Penson Fin. Servs., Inc., No. CIV.A. 3:09-CV-2155D, 2010 WL 742579, at *3
(N.D. Tex. Mar. 3, 2010) (“The court adopts the reasoning of the Third and Second Circuits and
holds that § 7 of the FAA does not authorize arbitrators to compel production of documents from
a non-party, unless they are doing so in connection with the non-party's attendance at an
arbitration hearing. As the Third Circuit reasoned, the text of § 7 mentions only orders to
produce documents when brought with a witness to a hearing.”).

                                                  2
